United States Court of Appeals
                                                                           Fifth Circuit
                                                                         F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                           June 2, 2003
                          FOR THE FIFTH CIRCUIT
                                                                     Charles R. Fulbruge III
                           __________________________                        Clerk
                                  No. 02-41160
                                Summary Calendar
                           __________________________


RODNEY SENIGUAR,
                                                                 Plaintiff - Appellant,

versus

FORD MOTOR COMPANY; DAVID J. BICKERSTAFF;
DAVID J. BICKERSTAFF AND ASSOCIATES INCORPORATED,

                                                              Defendants - Appellees,

                           __________________________

                                 Consolidated with
                                  No. 02-51025
                           __________________________

STEVEN JOY,

                                                                 Plaintiff - Appellant,
versus

FORD MOTOR COMPANY,

                                                             Defendant - Appellee.
              ___________________________________________________

                    Appeals from the United States District Courts
                              Eastern District of Texas
                                  (No. 1-CV-243)
                                        and
                              Western District of Texas
                                (No. 1-CA-271-SS)
             ___________________________________________________
Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*

    Plaintiffs assert the settlement agreements and releases they signed with Ford Motor Company

(“Ford”) to compromise their Ford Bronco II roll-over suits do not preclude the present actions

claiming they were fraudulently induced to sign the settlement agreements. The district courts

disagreed and granted Ford summary judgment, finding plaintiffs had disclaimed reliance on Ford

representations. The Seniguar court also dismissed the action as proscribed. We affirm.

    Under Texas law, “a disclaimer of reliance may conclusively negate the element of reliance, which

is essential to a fraudulent inducement claim.” See Schlumberger Tech. Corp. v. Swanson, 959
S.W.2d 171, 179 (Tex. 1997). The contract and the circumstances surrounding its formation

determine whether the disclaimer of reliance is binding. Id. at 179. Relevant circumstances include

whether both parties were represented by highly competent counsel, id. at 180, and whether the

parties sought to disclaim reliance on representations about specific matters in dispute, id. at 181.

    There is no dispute the parties were represented by highly competent counsel. The parties argue

whether they sought to disclaim reliance on representations about specific matters in dispute, e.g.,

whether they sought to disclaim reliance on the allegedly suborned expert opinion of David J.

Bickerstaff. We conclude the releases disclaimed reliance.

    The Seniguar settlement agreement releases Ford for “all known and unknown . . . matters and

things from the beginning of time to the date of these [particulars] . . . involving . . . the incident made

the basis of the Litigation.” It provides that “no representation of any kind has been made to

[Seniguar and his parents] with respect to this settlement by Ford Motor Company . . . .” Instead,


        *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                     2
Seniguar and his parents “acknowledge and represent that they have relied upon the legal advice of

their attorneys . . . .” Seniguar’s disclaiming of reliance on representations by Ford, coupled with the

explicit reliance on retained counsel, precludes a claim of reliance on Bickerstaff’s expert opinion.

    In the Joy settlement agreement, plaintiffs “expressly waive[d] and assume[d] the risk of any and

all claims for damages which exist[ed] as of [the date of execution], but of which they d[id] not know

or suspect to exist, whether through ignorance, oversight, error, negligence, or otherwise, and which

whether or not, if known, would [have] materially affect[ed] the decision to enter into [the

agreement.]” Further, plaintiffs “assume[d] the risk that the fact or laws may be otherwise than they

believe.” These contractual clauses, combined with the context of the settlement, demonstrate that

the Joy plaintiffs disclaimed any reliance on Ford’s representations about the disputed facts and

settlement value of the underlying lawsuit. Additionally, the Joy plaintiffs represented “that they [had]

relied upon the legal advice of their attorneys . . . .” Their signing attorney, Ted Turner, knew of the

alleged inconsistencies in Bickerstaff’s testimony and also knew Ford was paying Bickerstaff’s

consulting firm large sums of money.

    For these reasons, we AFFIRM.




                                                   3